Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of July 2nd 2020 has been considered.
Claims 1-22 are pending in the current application.
Claims 19-22 are withdrawn from consideration.
Claims 1-18 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Objections
Claims 9 and 14 are objected to as being allowable except for their dependency from claim 1.
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-8, 10, 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Darup et al., (EP 1228701 A1) in view of NPL “The Flottweg Tricanter® a High Quality and Versatile Decanter Centrifuge” (from https://www.flottweg.com/fileadmin/user_upload/data/pdf-downloads/Tricanter-EN.pdf) (‘Flottweg’) and NPL “Ultra-fine friction grinding machine” (from www.masuko.com) (‘Masuko’). 

Regarding claims 1, 2 and 11: Darup discloses an extraction method for obtaining an oil phase comprising ingredients such as flavoring substances, vitamins and polyphenols from fresh foodstuff comprising the following steps: (a) providing a food, (b) adding an extractant (e.g., vegetable oil), (c) grinding the foodstuff and the extractant into a mash; and (d) separation into an extraction phase, which is an oil phase, and aqueous phase comprising solids, which are than separated further by centrifugation (see Darup paragraphs [0001], [0016], [0019], [0029], [0031], [0035] and [0037]; figure 1). Darup further discloses that the starting foodstuff material has a particle size smaller than 750μm, preferably between 250μm and 750μm (see Darup paragraph [0029]) and of further wet milling the extractant and food stuff material (see Darup paragraph [0035]), which at least overlaps the particle size recited in claim 1, thus prima facie case of obviousness exists. Darup fails to disclose ultrafine grinding; However, given the fact that toothed colloid mills are known to provide unified size ultrafine particles wet grind (see Masuko pages 2-3), it would have been obvious to a skilled artisan at the time the application was filed to have modified Darup and to have used toothed colloid mill to attain the ultrafine wet grind and provide a unified particle size grind, and thus arrive at the claimed limitations.
As to the three-phase separation recited in claim 1: Darup discloses separating the mash into an extraction phase, which is an oil phase, and aqueous phase comprising solids, which are than separated further by centrifugation, but fails to 
Regarding claim 6: Darup discloses an extraction method for obtaining an oil phase comprising ingredients such as flavoring substances, vitamins and polyphenols, an aqueous phase and a solid phase from fresh foodstuff (see Darup paragraphs [0001], [0016], [0017], [0019], [0023], [0029], [0031], [0035] and [0037]; figure 1). But fails to disclose the germ content of the aqueous phase; However, given the fact the method of Darup as modified by Flottweg and Masuko is the same as the method recited in claim 1, and since microbes are known to dwell in aqueous environments and Darup does not disclose a sterilization or pasteurization process, it is examiner’s position that germs are inherently present in the aqueous phase in Darup. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claim 7: Darup discloses that the starting foodstuff material has a particle size smaller than 750μm, preferably between 250μm and 750μm (see Darup paragraph [0029]) and of further wet milling the extractant and food stuff material (see Darup paragraph [0035]) and Masuko discloses toothed colloid mills are known to provide unified size ultrafine particles wet grind with very fine particle size (see Masuko pages 2-3). Accordingly, it would have been obvious to a skilled artisan to adjust the grinding gap in the wet grind to attain desired particle size, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Regarding claim 8: Darup discloses that the starting foodstuff material has a particle size smaller than 750μm, preferably between 250μm and 750μm (see Darup paragraph [0029]) and of further wet milling the extractant and food stuff material (see Darup paragraph [0035]) and Masuko discloses toothed colloid mills are known to provide unified size ultrafine particles wet grind with very fine particle size (see Masuko pages 2-3), but fail to disclose a second grind; However, given the fact that repeating a method step does not render the claimed invention patentable over the prior art, it would have been obvious to a skilled artisan to repeat the wet grinding step, in order to attain a grind size, and thus arrive at the claimed limitations.
Regarding claim 10: Darup discloses that the starting foodstuff material has a particle size smaller than 750μm, preferably between 250μm and 750μm (see Darup 
Regarding claim 13: Darup discloses that the starting foodstuff material has a particle size smaller than 750μm, preferably between 250μm and 750μm (see Darup paragraph [0029]) and of further wet milling the extractant and food stuff material (see Darup paragraph [0035]) and Masuko discloses toothed colloid mills are known to provide unified size ultrafine particles wet grind with very fine particle size (see Masuko pages 2-3), but fail to disclose the temperature increase due to the grinding process; However, given the fact that grinding is known to be exothermic, and since the increase the method of Darup as modified by Masuko is the same as the method recited in claim 1, it is examiner’s position that the extent of the temperature increase recited in claim 13 is inherently present in the prior art. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw
Regarding claims 15-17: Darup discloses that the starting foodstuff material has a particle size smaller than 750μm, preferably between 250μm and 750μm (see Darup paragraph [0029]) and of further wet milling the extractant and food stuff material (see Darup paragraph [0035]) and Masuko discloses toothed colloid mills are known to provide unified size ultrafine particles wet grind with very fine particle size and lower bacterial content (see Masuko pages 2-3). Accordingly, Darup as modified by Masuko meets the claimed limitations.
Regarding claim 18: Darup discloses an extraction method for obtaining an oil phase comprising ingredients such as flavoring substances, vitamins and polyphenols from fresh foodstuff, but fails to disclose the vitamin content recited in claim 18; However, given the fact the method of Darup as modified by Flottweg and Masuko is the same as the method recited in claim 1, it is examiner’s position that the vitamin content in the oil phase recited in claim 18 is inherently present in the oil phase in Darup. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Darup et al., Flottweg and Masuko as applied to claims 1, 2, 6-8, 10, 11, 13, and 18 above, and further in view of Rozenszain  et al., (US 2012/0184720 A1).

Regarding claims 3 and 4: Darup discloses a method for obtaining ingredients such as flavoring substances, vitamins and polyphenols from fresh foodstuff comprising the following steps: (a) providing a food, (b) adding an extractant (e.g., vegetable oil) (see Darup paragraphs [0001], [0016], [0031] and [0037]), but fails to disclose salt and/or sugar solutions; However, Rozenszain discloses using oil, salt and/or sugar solutions as extractants when extracting organics from a biomass was well known and conventional (see Rozenszain abstract; paragraphs [0014], [0031] and [0032]). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Darup and to have used oil, salt and/or sugar solutions as extractants, as it well known and conventional in the extraction art, and thus arrive at the claimed limitations.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Darup et al., Flottweg and Masuko as applied to claims 1, 2, 6-8, 10, 11, 13, and 18 above, and further in view of Chang et al., (US 5,077,069).

Regarding claim 5: Darup discloses an extraction method for obtaining an oil phase comprising ingredients such as flavoring substances, vitamins and polyphenols from fresh foodstuff, but fails to disclose stabilizing the oil phase with antioxidants; However, Change discloses using antioxidants, such as tocopherols, ascorbic acid in order to stabilize oils (see Chang abstract; column 2, lines 10-57). Therefore, it would .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Darup et al., Flottweg and Masuko as applied to claims 1, 2, 6-8, 10, 11, 13, and 18 above, and further in view of Buxton (US 2,345,097).

Regarding claim 12: Darup discloses an extraction method for obtaining an oil phase comprising ingredients such as flavoring substances, vitamins and polyphenols from fresh foodstuff, but fails to disclose degassing the oil phase; However, Buxton discloses of degassing extracted oil, in order to prevent frothing during future distillation (see Buxton page 3, left column, lines 30-32). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Darup and to have degassed the extracted oil phase in order to prevent frothing during future distillation, and thus arrive at the claimed limitations.

Allowable Subject Matter
Claims 9 and 14 recite allowable subject matter over the prior art.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed on July 2nd 2020, with respect to the rejections of claims 1-22 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Darup et al., Flottweg, Masuko Buxton, Chang et al. and Darup et al. and Rozenszain et al. (see discussion, above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.